Per Curiam,
Judgment was properly entered for the defendant non obstante veredicto for the reason that no cause of action had arisen at the time tbe writ was issued. The policy of indemnity contains a provision that no action shall lie against the company as respects any loss under it unless it shall be brought by the insured himself to reimburse him for loss actually sustained and paid by him in satisfaction of a judgment within sixty days from the date of such judgment. This action was brought two days before the satisfaction of the judgment obtained in an action against the plaintiff, and it was prematurely brought.
The judgment is affirmed.